Citation Nr: 1527795	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on September 10, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to November 1995, from July 1999 to March 2000, and from February 2003 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida.


FINDINGS OF FACT

1.  The Veteran had a total disability permanent in nature resulting from a service-connected disability on or about the date of treatment in question. 

2.  On September 10, 2012, a private medical facility provided ancillary care and medication related to and necessary for the treatment of an emergency condition treated September 9, 2012.

3.  Treatment was not feasibly available at a VA hospital on September 10, 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on September 10, 2012, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where (i) the services rendered were for a veteran who has a total disability permanent in nature resulting from a service-connected disability, (ii) the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and (iii) when treatment at a VA or federal facility was not feasibly available.  All three requirements must be met before payment is authorized. 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014); Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency treatment includes ancillary care and medication, such as a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the veteran is discharged.  38 C.F.R. § 17.120(b).

As to the facts of this case, the Veteran received emergency treatment at a private medical facility on September 9, 2012.  At the time of his admission, the Veteran was diagnosed with cellulitis and fever; antibiotics were intervenously administered via Hep-Lock.  A Hep-Lock is a small tube inserted into a patient's body so that health care workers can administer fluids.  Following treatment, the Veteran was discharged with instructions to return the following day for a second course of antibiotics and Hep-Lock removal.  The Veteran reported that the treating physician emphasized that he must receive the second dose of antibiotics to treat the infection and avoid becoming antibiotic resistant.  The Veteran reported that after discharge he contacted the VAMC and asked a phone operator whether he should obtain his follow-up treatment from the VAMC or the private medical facility.  He reported that she directed him to follow the treating private physician's instructions, and thus, obtain follow-up treatment from the private medical facility.  See VA form 9 (Jan. 2014).

On September 10, 2012, the Veteran returned to the private medical facility and received a second course of antibiotics and had his Hep-Lock removed.

VA has already paid for the unauthorized medical expenses incurred at the private medical facility on September 9, 2012.  The Veteran seeks payment or reimbursement of the expenses incurred on September 10, 2012.

In October 2013, a VA Chief Medical Officer opined that payment or reimbursement of the medical expenses incurred on September 10, 2012, is not warranted because VA facilities were open.

Applying the statutory and regulatory framework this case, the Board finds that payment or reimbursement of the medical expenses incurred on September 10, 2012, is warranted.

The Board finds that the first requirement, that services rendered were for a veteran who has a total disability permanent in nature resulting from a service-connected disability, is satisfied.  Here, the evidence shows that the Veteran has a psychiatric disorder that is evaluated as totally disabling and this was so on or about the time of the treatment.

The Board finds that the second requirement, that the services rendered were for emergency treatment, is satisfied.  The rationale is that the September 10, 2012, services, while themselves non-emergent, were ancillary care and medication related to and necessary for the treatment of the emergency condition treated September 9, 2012.  First, the VAMC has paid for the unauthorized medical expenses incurred at the private medical facility on September 9, 2012:  necessarily finding that the treatment was emergent.  Second, the physician who treated the Veteran on September 9, 2012, instructed him to return for a second course of antibiotics and removal of the Hep-Lock.  Finally, a VAMC phone operator evidently told the Veteran to follow the treating physician's instruction.  As the record is absent evidence to the contrary, the Board finds no reason to question the Veteran's credibility on these matters.

The Board finds that the third requirement, that treatment was not feasibly available at a VA hospital and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused, is satisfied.  As the VAMC paid for the unauthorized medical expenses incurred at the private medical facility on September 9, 2012, it necessarily found that treatment was not feasibly available at a VA hospital on September 9, 2012.  Additionally, since the nearest VAMC emergency department is always open, the Board finds no difference between the availability of service on the 9th and 10th days of September 2012.  Moreover, the nearest VAMC was 64 miles from the Veteran's home, while the private medical facility was 2 miles from his home.  The Veteran reports that he did not go to the VAMC because the VAMC operator told him to continue to the private medical center and because he did not feel safe driving to the VAMC due to the ill effects of his infection and the Hep-Lock implanted in his arm.  Under these unique circumstances, the Board finds that treatment was not feasibly available at a VA hospital on September 10, 2012.

In summary, the Board finds that the Veteran sought ancillary care and medication related to and necessary for the treatment of an emergency condition and that was not feasible for him to receive this care at a VA or federal facility.  Accordingly, the Board concludes that the criteria for the payment or reimbursement of unauthorized medical expenses on September 10, 2012, have been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on September 10, 2012, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


